DETAILED ACTION
Response to Amendment
1.	The Office Action is responsive to amendments filed for No. 17/123884 on December 17, 2021. Please note claims 1-13 remain in the application. 
In response to the amendments filed to claims 4, 6-11 and 13, the previous 
rejection under 35 U.S.C 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, have been withdraw. 
Response to Arguments
2.	Applicant's arguments filed December 17, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.
Claim Objections
3.	Claim 12 is objected to because of the following informalities:  
Claim 12 recites “a first housing of the housing” and it should be “the first housing”. 
Appropriate correction is required.  
	Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 4-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung US-PG-PUB No. 2015/0365746.

Regarding claim 1, Cheung teaches 
An actuator (Figs. 1 and 4 show a loudspeaker system 10), comprising:
an electric drive (Figs. 1 and 4 show an exciter 24) converting electrical signals into mechanical deflections (Para. [0033], Lines 1-8), the electric drive (i.e. exciter 24) including a coil (Fig. 4 shows a coil 42) through which the current of the electrical signal flows (Para. [0022], Lines 3-5), and including a permanent magnet (Fig. 4 shows a permanent magnet 70) in electromagnetic interaction with the coil (Para. [0026], Lines 1-10); 
a flat body (Fig. 1 shows a flat panel 12) including a first housing (Figs. 1 and 4 show an annular base 80 including support brackets 76) formed integrally with the flat body (i.e. flat panel 12) as shown in Fig. 1 and Para. [0028], Lines 3-6, the first housing (i.e. annular base 80 including support brackets 76) surrounding a first portion of the electric drive and connected to the first portion of the electric drive as shown in Fig. 1 and Para. [0028], Lines 1-6; and 
a second housing (Figs. 1 and 4 show an exciter housing 68) formed separate from the first housing (i.e. annular base 80 including support brackets 76) as shown in Fig. 1, the second housing (i.e. exciter housing 68) connected to the first housing (i.e. annular base 80 including support brackets 76) to surround a second portion of the electric drive as shown in Fig. 1 and 

Regarding claim 2, Cheung teaches 
The actuator as claimed in claim 1, wherein the drive (i.e. exciter 24) has the coil (i.e. coil 42) and a coil carrier (Fig. 4 shows a lock base 56), wherein the coil carrier is connected directly to the flat body as shown in Fig. 4.  

Regarding claim 4, Cheung teaches 
The actuator as claimed in claim 1, wherein the first housing (i.e. annular base 80 including support brackets 76) together with the second housing (i.e. exciter housing 68) forms a sealed housing as shown in Fig. 1.

Regarding claim 5, Cheung teaches 
The actuator as claimed in claim 1, wherein the first housing (i.e. annular base 80 including support brackets 76) is connected to the second housing (i.e. exciter housing 68) by a form-fitting connection as shown in Fig. 1.  

Regarding claim 6, Cheung teaches 
The actuator as claimed in claim 1, wherein the actuator (i.e. loudspeaker system 10), is designed in such a manner as shown in Fig. 4, and the permanent magnet (i.e. permanent magnet 70) is mounted in such a manner as shown in Fig. 4, that the permanent magnet (i.e. permanent magnet 70) is positioned in respect an undeflected state and has a center of gravity in a region of the plane of the flat body as shown in Fig. 4 and Para. [0027], Lines 7-9. 

Regarding claim 7, Cheung teaches
The actuator as claimed in claim 1, wherein the first housing (i.e. annular base 80 including support brackets 76) and the second housing (i.e. exciter housing 68) are designed and arranged in such a manner that they interrupt the plane of a radiating surface of the flat body (i.e. flat panel 12) as shown in Fig. 1.  

Regarding claim 8, Cheung teaches
The actuator as claimed in claim 1, wherein the actuator (i.e. loudspeaker system 10) is designed in such a manner that the first (i.e. annular base 80 including support brackets 76) and the second housing (i.e. exciter housing 68) are arranged on one side of the flat body (i.e. flat panel 12), with respect to the plane a radiating surface as shown in Fig. 1.

Regarding claim 9, Cheung teaches
The actuator as claimed in claim 1, wherein the actuator (i.e. loudspeaker system 10) has a seal between the first housing (i.e. annular base 80 including support brackets 76) and the second housing (i.e. exciter housing 68).

Regarding claim 10, Cheung teaches
The actuator as claimed in claim 1, wherein the flat body (i.e. flat panel 12) has a plane radiating surface as shown in Fig. 1.

Regarding claim 11, Cheung teaches
The actuator as claimed in claim 1, wherein the flat body (i.e. flat panel 12) is in a form of an interior trim part of a motor vehicle (a panel forming a cabin wall in a vehicle….Para. [0007], Lines 1-3).  

Regarding claim 13, Cheung teaches
The actuator as claimed in claim 1, wherein the first housing (i.e. annular base 80 including support brackets 76) is connected to the second housing (i.e. exciter housing 68) by a latching connection as shown in Fig. 4.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


9.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung US-PG-PUB No. 2015/0365746 in view of Schertler US-PAT No. 5,461,193.

Regarding claim 3, Cheung teaches all the features with respect to claim 1 as outlined above. 
Cheung teaches that the first housing (i.e. annular base 80 including support brackets 76) is connected integrally to the flat body (i.e. flat panel 12) as shown in Fig. 1
Cheung fails to explicitly teach that said first housing is connected by at least one centering device to the permanent magnet, and the permanent magnet is mounted by the centering device so as to be capable of vibrating.
Schertler teaches in Fig. 1 of a housing 1 connected by spring 16 to a permanent magnet, and the permanent magnet 8 is mounted by the spring 16 so as to be capable of vibrating…Col. 4, Lines 23-25.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator, as taught by Cheung with the first housing is connected by at least one centering device to the permanent magnet, as taught Schertler. The motivation is to use the centering device to preserve the permanent magnet aligned properly and to reassure that the actuator comes back to its normal position between vibrations.

Regarding claim 12, Cheung teaches all the features with respect to claim 2 as outlined above. 
Cheung teaches that the first housing (i.e. annular base 80 including support brackets 76) of the housing is connected integrally to the flat body (i.e. flat panel 12) as shown in Fig. 1
Cheung fails to explicitly teach that said first housing is connected by at least one centering device to the permanent magnet, and the permanent magnet is mounted by the centering device so as to be capable of vibrating.
Schertler teaches in Fig. 1 of a housing 1 connected by spring 16 to a permanent magnet, and the permanent magnet 8 is mounted by the spring 16 so as to be capable of vibrating…Col. 4, Lines 23-25.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator, as taught by Cheung with the first housing is connected by at least one centering device to the permanent magnet, as taught Schertler. The motivation is to use the centering device to preserve the permanent magnet aligned properly and to reassure that the actuator comes back to its normal position between vibrations.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321. The examiner can normally be reached 7AM-4PM EST M-F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653